Case: 18-30892      Document: 00514894850         Page: 1    Date Filed: 03/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-30892                       March 29, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
LOUIS JAMES,

                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:18-CV-638


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Louis James, federal prisoner # 14248-026, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition in which he challenged his convictions
for possession with intent to distribute 50 grams or more of cocaine base,
carrying and possessing a firearm in furtherance of a drug trafficking crime,
and possession of a firearm by a convicted felon. The district court for the
Western District of Louisiana, where James was incarcerated at the time he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30892     Document: 00514894850     Page: 2   Date Filed: 03/29/2019


                                  No. 18-30892

filed his § 2241 petition, found that he did not meet the requirements of the
savings clause of 28 U.S.C. § 2255(e). Because the district court dismissed the
§ 2241 petition on the pleadings, this court’s review is de novo. See Pack v.
Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
      A petitioner may use § 2241 to challenge his conviction only if the remedy
under § 2255 “is inadequate or ineffective to test the legality of his detention.”
§ 2255(e). A § 2241 petition cannot be used as a substitute for a § 2255 motion,
and the petitioner must demonstrate the inadequacy or ineffectiveness of a
§ 2255 motion by satisfying the savings clause of § 2255. See § 2255(e); Jeffers
v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001); Reyes-Requena v. United States,
243 F.3d 893, 904 (5th Cir. 2001). Under that clause, James must show that
his petition sets forth a claim based on a retroactively applicable Supreme
Court decision that supports that he may have been convicted of a nonexistent
offense and that the claim was foreclosed when it should have been asserted in
his trial, direct appeal, or original § 2255 motion. See Reyes-Requena, 243 F.3d
at 904.
      James contends only that the district court erred by construing his
petition as bringing claims under Johnson v. United States, 135 S. Ct. 2551
(2015), and Welch v. United States, 136 S. Ct. 1257 (2016). Although he asserts
that the correct legal standard for his claims is Davis v. United States, 417 U.S.
333 (1974), he fails to cite any retroactively applicable Supreme Court decision,
unavailable at the time of his first § 2255 motion, that establishes he may have
been convicted of a nonexistent offense or to otherwise explain how relief under
§ 2255 would be inadequate or ineffective. See Jeffers, 253 F.3d at 830; Reyes-
Requena, 243 F.3d at 904.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2